Citation Nr: 0419713	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  95-29 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral carpal tunnel syndrome.  

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In a February 1993 rating decision, the RO 
denied service connection for diabetes mellitus.  That 
decision was timely appealed.  A personal hearing was held 
before an RO hearing officer in May 1996.  The veteran 
initially requested a Board hearing, but he subsequently 
withdrew his request in writing.  In a November 2000 
decision, the RO determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for bilateral carpal tunnel syndrome.  The Board 
remanded the case in June 2003 for initial RO review of 
evidence submitted directly to the Board.  That having been 
accomplished, the case has been returned to the Board for 
appellate determination.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  In a September 1998 decision, the RO denied the veteran 
entitlement to service connection for carpal tunnel syndrome; 
he was notified of the decision, along with his appellate 
rights; an appeal was not perfected; and the September 1998 
decision became final.  

3.  Evidence received since the September 1998 decision is 
relevant and probative and, when viewed in conjunction with 
the evidence previously of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the case.  

4.  There are medical opinions of record, based on review of 
the entire record and examination of the veteran, that carpel 
tunnel syndrome, which was first shown fifteen months 
subsequent to the veteran's separation from active military 
service, was incurred in service.  

5.  Diagnosed diabetes mellitus was first shown many years 
after the veteran was separated from active military service 
and there is no medical opinion of a nexus, or link, between 
currently diagnosed diabetes mellitus and military service or 
of an etiological relationship between the veteran's diabetes 
mellitus and a service-connected disability, including 
hypertension.  


CONCLUSIONS OF LAW

1.  The RO's September 1998 decision denying entitlement to 
service connection for bilateral carpal tunnel syndrome is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.204, 20.302, 20.1103 (2003).  

2.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for 
bilateral carpal tunnel syndrome has been submitted 
subsequent to the RO's September 1998 decision; the claim for 
service connection for bilateral carpal tunnel syndrome is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).  

3.  With reasonable doubt being resolved in the veteran's 
favor, bilateral carpal tunnel syndrome was incurred in 
active duty service.  38 U.S.C.A. §§  1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.303, 3.326(a) (2003).  

4.  Diabetes mellitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 501(a), 1110, 1116, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303, 3.307, 3.309, 3.326(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 
38 U.S.C.A. § 5100.  To implement the provisions of the law, 
VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The amendments to 38 C.F.R. 
§ 3.156(a), 3.159(c) and 3.159(c)(4)(iii) apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  As the present appeal of the denial of service 
connection for bilateral carpal tunnel syndrome was initiated 
prior to that date, it will be decided under the older 
version of 38 C.F.R. § 3.156 detailed below.  

It is important to note in the VCAA that, with respect to 
previously disallowed claims, "[n]othing in (38 U.S.C.A. § 
5103A) shall be construed to require the Secretary to reopen 
a claim that has been disallowed, except when new and 
material evidence is presented or secured, as described in 
(38 U.S.C.A. §  5108)."  See 38 U.S.C.A. § 5103A(f).  
Therefore, the recent change to the law has not modified the 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted.  
Thus, it is necessary that the case be adjudicated initially 
by the Board on the issue of whether new and material 
evidence is of record to reopen the claim for service 
connection for bilateral carpal tunnel syndrome.  See 
Barnett, 83 F.3d at 1383; Marsh, 11 Vet. App. at 471; Smith 
(Irma), 10 Vet. App. at 332.  If it is determined that such 
evidence has been presented, the claim will be reopened, and 
any required development would then be undertaken on that 
issue.  See Elkins v. West, 12 Vet. App. 209 (1999).  



New and Material Evidence

In September 1998, the RO denied the veteran service 
connection for bilateral carpal tunnel syndrome.  In reaching 
this determination, the RO had reviewed the veteran's service 
medical records, numerous VA outpatient treatment records and 
VA examination reports, private medical statements, military 
hospital outpatient treatment records, and the veteran's 
testimony he presented at a hearing at the RO before a 
hearing officer.  The basis for the denial was that the 
veteran's claim was not well grounded.  

The veteran's service medical records did not contain any 
complaints or symptomatology associated with carpal tunnel 
syndrome, which was first shown fifteen months after his 
separation from active military service, and there was no 
competent medical opinion, based on review of the entire 
record and examination of the veteran, of a nexus between 
currently diagnosed bilateral carpal tunnel syndrome and the 
veteran's military service.  The veteran was notified of the 
September 1998 decision, and apprised of his appellate 
rights, by VA letter, also dated in September 1998.  He did 
not perfect an appeal and the September 1998 rating decision 
became final.  In September 1999, VA received correspondence 
from a Member of Congress on behalf of the veteran seeking to 
reopen the veteran's claim for service connection for 
bilateral carpal tunnel syndrome.  

The law and regulations provide that, if a notice of 
disagreement is not filed within one year of the date of 
mailing of the notification of the RO's denial of the 
appellant's claim, the denial is final and is not subject to 
revision on the same factual basis.  A substantive appeal 
must be filed within sixty days that the RO mails the 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the claimant, the claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

Inasmuch as the veteran did not perfect an appeal to the RO's 
September 1998 rating decision, that decision became final.  
Futhermore, as that decision is the last final denial of the 
claim sought to be reopened, the evidence that has been 
associated with the file since then is the evidence that must 
be considered in connection with the new and material 
evidence inquiry pertaining to the veteran's claim for 
entitlement to service connection for bilateral carpal tunnel 
syndrome.  At this time, the Board points out that clear and 
unmistakable error has neither been established nor alleged 
in the September 1998 decision.  

The evidence submitted subsequent to the September 1998 final 
decision consists of numerous VA outpatient treatment records 
from 1998 to the present, reports of VA examinations, and 
both VA and non-VA medical opinions pertaining to the 
veteran's claimed bilateral carpal tunnel syndrome.  For the 
most part, this evidence is new, in that it has not been 
previously reviewed, but it is not relevant and probative 
because it shows post-service diagnoses of bilateral carpal 
tunnel syndrome, first shown years after service separation.  
However, there are medical opinions that are both new and 
material, and must be reviewed in context of the entire 
record in order to fairly decide the issue.  

The evidence of record at the time of the RO's September 1998 
decision consisted of a July 1990 VA outpatient treatment 
report signed by a VA examining neurologist, W. Ahmad, M.D., 
who, following examination of the veteran, assessed the 
veteran's complaints of tingling in the fingers of the right 
hand as carpal tunnel syndrome.  Subsequent to the September 
1998 decision, Dr. Ahmad submitted a medical statement in 
December 2000 noting that he had been treating the veteran, 
off and on, for ten years for a variety of symptoms, 
including carpal tunnel syndrome which, in his opinion, began 
in 1989 and that a diagnosis of such should be considered 
from that year.  He further offered that the diagnosis of 
carpal tunnel syndrome rests on the symptoms and signs 
exhibited at the time of the original diagnosis; and results 
of NCV (nerve conduction velocity) studies that supported but 
not confirm the diagnosis.  The physician also noted that 
neurologists are aware that carpal tunnel syndrome can be 
present with normal NCV results.  

The veteran's non-VA treating physician, B. White, M.D., in a 
medical statement dated in December 2000, noted that the 
veteran is a diabetic, with peripheral neuropathy and 
bilateral carpal tunnel syndromes, which are in no way Army 
related.  However, the physician notes it is important to 
recognize that, in addition to those problems, the veteran 
has a significant disability to his neck, as the result of 
cervical spondylolysis and cervical stenosis, and that the 
resultant radiculopathy is very significantly contributing to 
the veteran's loss of function in both hands.  In another 
medical statement, dated in January 2001, Dr. White notes 
that the veteran has had carpal tunnel syndrome for some 
time; with symptoms shown in 1990, one year after he was 
separated from service.  It was the physician's opinion that 
the condition was present before this and, in all 
probability, the condition was present when the veteran was 
in the Army; if being in the Army is when one develops a 
particular disease process is considered service connected, 
then this would be service connected.  

It would appear that the above-mentioned medical opinions of 
a nexus between the veteran's carpal tunnel syndrome, first 
noted after his separation from service, and his active 
military service, directly impact the issue of service 
connection for carpal tunnel syndrome, particularly since 
there had not before been a medical opinion of a nexus 
between currently diagnosed carpal tunnel syndrome and the 
veteran's service.  As such, the recently submitted evidence 
is both new and material, and bears directly and 
substantially on the issue of entitlement to service 
connection for bilateral carpal tunnel syndrome.  
Accordingly, the Board finds that the newly submitted 
evidence, in combination with other evidence of record, does 
meet the regulatory standard of evidence "which by itself, 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See 38 C.F.R. § 3,156(a).  

Having determined that new and material evidence has been 
added to the record, the issue of entitlement to service 
connection for bilateral carpal tunnel syndrome is reopened.  
See 38 C.F.R. § 3.156(a).  

Inasmuch as the Board has reopened the veteran's claim for 
entitlement to service connection, that issue is now, as well 
as the other issue currently before the Board, entitlement to 
service connection for diabetes mellitus, subject to the 
provisions of the VCAA, which redefines the obligations of VA 
to the veteran with respect to claims for VA benefits.  

The veteran's application to reopen the claim for service 
connection for bilateral carpal tunnel syndrome was received 
in September 1999, and the initial denial was rendered by the 
RO in November 2000.  In the notification letter, dated in 
November 2000, he was apprised of the evidence used by the RO 
in making its determination.  In January 2001, he was issued 
a Statement of the Case, containing the pertinent law and 
regulations, and he was notified of the VCAA in 
correspondence of February 2001, to include what evidence was 
needed and who was to obtain the evidence, and he was issued 
Supplemental Statements of the Case, in August 2001, and 
September 2002, the latter containing the pertinent 
provisions pertaining to the VCAA.  

As for the veteran's claim for service connection for 
diabetes mellitus, the claim was received in February 1993, 
and the initial denial was issued by the RO in February 1994.  
He received numerous correspondence over the years pertaining 
to his claim, to include a Statement of the Case in July 
1995, and no less than seven Supplemental Statements of the 
Case, the latest in September 2002, and that one contained 
the pertinent law and regulations pertaining to the VCAA.  
Earlier, he had been sent a February 2002 VA letter notifying 
him of the VCAA and VA's notification and duty to assist 
provisions.  

Under the circumstances, the Board finds that the claims 
folder reflects that there has been compliance with the VCAA, 
and all other legal precedents applicable to the claim.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Under the 
facts of this case, the Board also finds that the record has 
been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of the issues before the Board on the merits.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Charles v. 
Principi, 16 Vet. App. 370, 373-84 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran has 
sufficient notice of the type of information needed to 
support his claims and the evidence necessary to complete the 
applications.  Therefore, the duty to assist and notify, as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to the issues currently on 
appeal.  Furthermore, in light of the Board's grant of the 
veteran's claim for bilateral carpal tunnel syndrome, a 
remand of that issue to the RO to ensure compliance with the 
provisions of the VCAA would serve no purpose.  See Bernard, 
4 Vet. App at 384.  

Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected, if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A.  Carpal Tunnel Syndrome

Review of the veteran's service medical records show that he 
was not seen for any complaints or symptomatology associated 
with carpal tunnel syndrome.  He was treated for cervical 
spine pain, diagnosed as degenerative joint disease, 
confirmed on his February 1989 separation examination.  

Post-service, he underwent VA examination in July 1989 he 
reported complaints of pain in his neck and shoulders, 
particularly in lifting, as well as twitching in his neck.  
He did not complain of any wrist pain, although he did 
complain of occasional tingling in his hands.  On 
neurological evaluation, exertion to perform motor 
examination tremulousness was noted, particularly when he 
turned his neck.  He had head and neck tremor, some slight 
tremor of outstretched hands, but it was very mild.  

Of record are the veteran's VA outpatient treatment records 
for various periods from August 1989 to September 1997.  
These show treatment for various disorders.  A treatment 
report, dated in July 1990, shows that he was seen for 
complaints of tingling in his right hand and fingers, 
especially at night, and he described having difficulty in 
moving the arm when he woke up.  The VA examining physician, 
W. Ahmad, M.D., diagnosed carpal tunnel syndrome, on the 
right.  These medical records do not reflect any further 
indication of treatment for carpal tunnel treatment until 
February 1998.  At that time, he underwent an EMG 
(electromyography) at a military hospital, which revealed 
carpal tunnel syndrome of the right wrist.  

A November 1997 medical report from a non-VA treating 
neurologist, D. Turner, M.D., notes that the veteran has 
bilateral carpal tunnel syndrome, for which he recommended 
conservative treatment, with wrist splints, rather than 
surgery.  

The veteran's VA outpatient treatment records for June 1997 
to January 1999 do not show treatment for carpal tunnel 
syndrome.  However, VA received from the Social Security 
Administration copies of the veteran's medical records and an 
Agency determination that the veteran was eligible for 
disability benefits, effective from June 1997.  The basis for 
the award of Social Security disability benefits was his 
medical condition, which included peripheral neuropathy, 
arthritis in the neck, back, shoulders, knees, and hips, and 
carpal tunnel syndrome.  

A non-VA treating neurologist, B. White, M.D., in a medical 
statement of February 2000, indicates the veteran has 
multiple disabilities, including carpal tunnel syndrome, with 
weakness in the hands.  The veteran underwent non-VA 
neurological evaluation in March 2000, which found markedly 
positive Tinel's and Phalen's at the wrist, and some weakness 
of opponens pollicis and extensor polliciis on the right.  
The examiner, B. Jaufmann, M.D., commented on Dr. White's EMG 
study results and nerve conduction studies, which revealed 
rather severe bilateral carpal tunnel, greater on the right 
than the left, which Dr. Jaufmann confirmed.  

The veteran's VA outpatient treatment records contain a May 
2000 medical statement from Dr.  Ahmad essentially indicating 
he has known the veteran since 1990 and the problems the 
physician had listed then were still present and required 
conservative treatment.  Those problems included bilateral 
carpal tunnel syndrome, for which surgery was not warranted.  
In another medical statement, dated in December 2000, Dr. 
Ahmad commented he had treated the veteran, off and on, for 
ten years for a variety of symptoms, to include carpal tunnel 
syndrome.  It was his opinion that the symptoms started in 
1989, and the diagnosis should be considered from that time.  
Dr. Ahmad further noted that his opinion was based on the 
symptoms and signs noted at the time, as well as on the 
results of NCV studies to support, not confirm, the 
diagnosis, because neurologists are aware that carpal tunnel 
can be present with normal NCV studies.  He further noted 
that the presence of radiculopathy did not exclude the 
diagnosis of carpal tunnel syndrome.  

In a January 2001 medical statement, Dr. White noted that it 
was very obvious the veteran has had carpal tunnel for some 
time and that the symptoms were present in 1990, a little 
over a year after he was separated from service.  It was his 
opinion that the condition was present before being diagnosed 
in 1990 and, in all probability, the condition was present 
when the veteran was in the Army.  Further, if being in the 
Army is when one develops a particular disease process is 
considered service connected, then this would be service 
connected.  

Subsequent VA outpatient treatment reports show treatment for 
various disorders, including carpal tunnel syndrome.  During 
the veteran's April 2002 VA neurological examination, the 
examining physician was specifically requested to comment on 
whether the bilateral carpal tunnel syndrome is secondary to 
osteoarthritis of the cervical spine (for which the veteran 
is service-connected).  Following review of the entire record 
and examination of the veteran, the internist offered that 
the veteran has a peripheral neuropathy of the type commonly 
found in obese diabetics; the diagnosis of carpal tunnel 
syndrome is imprecise and misleading.  

The veteran's subsequent VA and non-VA treatment records, as 
well as reports of VA examinations, are of record through 
August 2003.  A non-VA December 2002 medical report from M. 
Khasru, M.D., notes the veteran has undergone an EMG, which 
revealed moderate bilateral focal median neuropathy of the 
wrist, carpal tunnel syndrome, with mild chronic denervation.  

Analysis

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§§1110,1131; 38 C.F.R. § 3.303(a).  Notwithstanding the lack 
of a diagnosis in service, service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence, including that pertaining to service, establishes 
that the disease was incurred in service.  See 38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); see also Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).  

In the case at hand, the veteran's medical records do not 
show the presence of carpal tunnel syndrome until diagnosed 
during VA outpatient treatment some fifteen months after his 
separation from active duty service.  He is currently 
diagnosed as having bilateral carpal tunnel syndrome, 
although a recent opinion by a VA internist disputes that 
diagnosis and attributes the condition to peripheral 
neuropathy of an obese diabetic.  On the other hand, there 
are numerous diagnoses over the years, based on review of the 
entire record, examination of the veteran and results of 
appropriate neurological studies, offering the diagnosis of 
bilateral carpal tunnel syndrome.  Although first noted after 
service, the VA neurologist who initially diagnosed the 
disability offered his medical opinion that the condition 
existed in 1989 and a non-VA treating neurologist has offered 
his opinion that the bilateral carpal tunnel syndrome 
symptomatology had its manifestations while the veteran was 
in the service.  Hence, there are competent medical opinions, 
based on a review of the entire record and examination of the 
veteran, that he currently has bilateral carpal tunnel 
syndrome and there are competent medical opinion of a nexus 
between currently diagnosed bilateral carpal tunnel syndrome 
and the veteran's active military service.  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran has bilateral 
carpal tunnel syndrome; the disability was first shown 
fifteen months after his separation from service; and there 
are competent medical opinions of a nexus, or link, between 
his currently diagnosed bilateral carpal tunnel syndrome and 
his active military service.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board must 
conclude that the veteran's bilateral carpal tunnel syndrome 
was incurred in service.  

B.  Diabetes Mellitus

Review of the veteran's service medical records do not show 
any complaints or symptomatology associated with diabetes.  
In service, he had spent many of his twenty-two years working 
in mess halls and for many years he was on the weight control 
program and was receiving counseling on a proper diet.  The 
records show that he was 69 inches tall and weighed over 250 
pounds.  Because of his obesity and family history of 
diabetes, he was tested in service for any signs of the 
disease, but none were found.  His blood sugar, glucose, 
levels were consistently noted as being in the normal range, 
although hypertension was noted and treated.  The report of 
his military retirement physical examination notes that his 
urine analysis was negative for sugar.  At the time, he 
weighed 253 pounds and was taking medication for 
hypertension.  

The report of his initial post-service VA examination, 
conducted in July 1989, indicates his urinalysis was negative 
for sugar and his blood sugar, glucose, was within normal 
range.  At the time, he weighed 259 pounds.  

The veteran's VA outpatient treatment records, for various 
periods between 1989 and 1994, show that, in February 1993, 
he was assessed as having diabetes mellitus.  All his 
subsequent medical records, to include VA examination reports 
and outpatient treatment records, as well as non-VA medical 
records, show continuous treatment and findings pertaining to 
diabetes mellitus, for which the veteran eventually became 
insulin dependent, and development of diabetic 
polyneuropathy.  

During the veteran's May 1996 personal hearing, he testified 
that he believes his diabetes was first manifest during his 
military service.  He remembers complaining of being thirsty 
and hungry all the time, which he believes are signs of 
diabetes.  

Analysis

Although the veteran was tested for diabetes while on active 
duty, and there are notations of the veteran's complaints of 
being thirsty and hungry, repeated testing showed normal 
results.  The reason for the testing was because of the 
obvious risk factors present.  While in service, for most of 
those twenty-two years of service, he was obese, on the 
weight control program, had a family history of diabetes.  It 
was not until four years after his separation from active 
duty service that there is any indication of diabetes 
mellitus.  

Further, despite numerous medical records, both VA and non-
VA, no where in any of those records, nor has the veteran 
submitted, a medical opinion, based on review of the entire 
record and examination of the veteran, of a nexus between his 
currently diagnosed diabetes mellitus and his military 
service, or of an etiological relationship between his 
diabetes mellitus and a service-connected disability, such as 
service-connected hypertension.  As such, service connection 
for diabetes mellitus, on both a direct and secondary basis, 
is denied.  

As an alternative, the veteran has recently alleged his 
currently diabetes mellitus is due to his exposure to 
herbicides while on active military service.  Although the 
record shows he never served on active duty in Vietnam, he 
did serve on active duty in Korea.  His military personnel 
records confirm service with the 2d Infantry Division (2d ID) 
in Korea from October 1973 to March 1976.  

Pertinent law and regulations note that, if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, there are certain presumptive diseases that 
shall be service-connected if the veteran meets certain 
requisite requirements.  Those presumptive diseases are very 
specific, and include Type II diabetes, also known as Type II 
diabetes mellitus or adult-onset diabetes.  See 38 U.S.C.A. 
§§ 501(a), 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Pursuant to VA inquiry, the Director, United States Center 
for Research of Unit Records (Center for Unit Records 
Research) in a July 2003 letter reported that, according to 
military records, herbicides were used in Korea between 1967 
and 1969.  Chemical herbicides were used along the southern 
boundary of the demilitarized zone (DMZ) by Republic of Korea 
Armed Forces as a part of counter-infiltration operations.  
The records state that Agent Orange was used from April to 
August 1968.  The Center for Unit Records Research personnel 
were unable to verify that herbicides were used in Korea 
during the period the veteran was stationed there with the 2d 
ID.  

Under the circumstances, the veteran's service in Korea from 
October 1973 to March 1976 does not meet the criteria for 
entitlement to service connection for diabetes mellitus as a 
presumptive disease due to exposure to herbicides.  See 
38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  


ORDER

To the extent that the Board has determined that new and 
material evidence has been submitted to reopen the claim for 
entitlement to service connection for bilateral carpal tunnel 
syndrome, the appeal is granted.  

Service connection for bilateral carpal tunnel syndrome is 
granted.  

Service connection for diabetes mellitus is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



